McCORD, Circuit Judge
(specially concurring).
I concur in the opinion but think there should be eliminated the paragraph, third from the end, which suggests, but passes, the question of “whether or not the engineering corporation, in the absence of estoppel, might require the payment of its fees out of the tolls provided by the Statute, or, if the bridge has been taken over by some State or Governmental agency under the provisions of Section 6 of the Special Act, whether the engineering corporation, unless estopped, might not require that satisfactory arrangement be made to pay out of the tolls any unpaid balance on the debt of the engineers lawfully incurred.” I object to this paragraph because I believe recovery by the engineering corporation was, and is, limited to funds derived from the loan and grant.